Citation Nr: 0313778	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  96-35 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for low back disorder.  

2.  Entitlement to a disability rating in excess of 50 
percent for dysthymic disorder, based on an initial award.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran, wife and mother




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to March 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in part, granted service connection 
and assigned a 10 percent rating for dysthymic disorder, and 
denied service connection for a low back disorder.  The 
veteran appealed and a personal hearing was held at the RO in 
August 1996.  The hearing officer's denial of service 
connection for a low back disorder and her decision to assign 
a rating to 30 percent for dysthymic disorder, effective from 
January 1994, the date of receipt of the claim, was 
implemented by rating action in March 1997.  The veteran 
pursued his appeal.  

In January 2000, the veteran personally testified at a 
hearing held at the Board in Washington, D.C., presided by a 
Veterans Law Judge who subsequently has left the Board.  The 
veteran was offered the opportunity to another Board hearing, 
which he declined.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Medical opinion, based on review of the entire record and 
examination of the veteran, is that the veteran's current 
back disorder, diagnosed as degenerative disc disease, is not 
etiologically related to his active duty service or any 
incident therein.  

3.  Prior to March 1998, the veteran's dysthymic disorder 
resulted in definite impairment in the ability to establish 
or maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment; and, effective 
from November 7, 1996, occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks due to 
symptoms as depressed mood, anxiety, and chronic sleep 
impairment.  

4.  Effective from March 2, 1998, the veteran's dysthymic 
disorder has resulted in considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships and in considerable industrial impairment, 
under the criteria in effect prior to November 7, 1996; and 
in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect, difficulty in understanding complex 
commands, impairment in memory, disturbances of motivation 
and mood, and difficulty in establishing and maintaining 
effective work and social relationships, under the criteria 
in effect November 7, 1996.  


CONCLUSIONS OF LAW

1.  Low back disorder, diagnosed as degenerative disc 
disease, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.309, 3.326(a) (2002).  

2.  The criteria for a disability rating in excess of 30 
percent for dysthymic disorder, from the date of the grant of 
service connection through March 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 4.1-
4.3, 4.7, 4.130, 4.132 Diagnostic Codes 9405, 9433 (1996 & 
2002).  

3.  Effective March 2, 1998, the criteria for a rating in 
excess of 50 percent for dysthymic disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.321, 3.326(a), 
4.1-4.3, 4.7, 4.130, 4.132 Diagnostic Codes 9405, 9433 (1996 
& 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

The Board finds that the correspondence sent to the veteran 
in July 1995, June 1996, March 1997, May 2000, and September 
2002, describing what VA would do to assist the veteran, the 
evidence the veteran needed to provide, and the evidence the 
VA had, and a June 1996 Statement of the Case and 
Supplemental Statements of the Case, issued in March 1997, 
June 1998, March 1999, and September 2002, the latter 
containing the provisions of the VCAA, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  In addition, 
the veteran, his wife and his mother testified at a personal 
hearing held at the RO before a hearing officer, and the 
veteran testified at a personal hearing held at the Board 
before a Veterans Law Judge.  No further assistance is 
necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Service Connection

The veterans maintains in correspondence and in testimony 
presented at personal hearings that he currently has 
degenerative disc disease and experiences low back pain as a 
result of having been kicked by a drill instructor while in 
basic training.  He further asserts that he sought treatment 
for back pain from a chiropractor during the years following 
his separation from service; however, the chiropractor died 
years ago and the treatment records were no longer available.  

Review of the veteran's service medical records show that his 
back was normal on service entry.  In January 1959, he was 
seen for complaints of low back pain after supposedly having 
been kicked in the back.  Examination revealed minimal back 
symptoms.  In August 1959, he was seen for back sprain 
following an injury sustained while swimming.  He was treated 
with heat.  In April 1960, he was seen for complaints of 
severe back pain, for which he related heat treatment 
provided little or no relief.  X-rays taken of the 
lumbosacral spine revealed no abnormality.  On reenlistment 
physical examination in October 1960, his spine was found 
normal.  In April 1961, he was seen for complaints of back 
pain following a fall backwards, injuring the center of his 
back.  The results of a spinal tap, conducted in August 1961 
were normal.  Separation examination of January 1962 revealed 
his back was normal.  

Post-service, the veteran's September 1964 VA examination 
found no back disability, nor was any complaint of back pain 
given or any history of back injury noted.  VA outpatient 
treatment and examination reports for various periods between 
1964 and early 1994 do not show any complaints, findings, or 
treatment for back pain.  In February and March 1994, VA 
treatment reports note that he had sustained a spine injury 
and an intercostals nerve separation in the back while 
working for the railroad in 1980.  The veteran's Social 
Security Administration (SSA) and railroad employment records 
confirm the 1980 injury.  Also, reports contained in the SSA 
records show that he was treated in St. Joseph Hospital in 
October-November 1974 for complaints of back pain after 
having slipped on some oil at work, falling on a concrete 
floor, injuring his back; x-rays of the spine were negative; 
and he was admitted with a diagnosis of acute lumbosacral 
strain for bed rest.  Subsequent VA outpatient treatment 
records through 2001 show that he was seen for various 
disorders, including complaints of back pain.  

A private physician's medical statement, dated in February 
2000, essentially noted that the veteran was currently under 
his care for treatment of low back and leg pain, which were 
degenerative in nature.  The physician related that, after a 
discussion with the veteran, his symptoms do relate to an 
incident that he had while in the service when he was kicked 
in his back; since that particular incident, he has had 
continued back pain; and, unfortunately, records are not 
available regarding this particular incident, nor subsequent 
records of treatment which he has had in the past.  The 
physician noted it is a well-established fact that a 
traumatic injury to a particular joint and interosseus 
elements may produce an accelerated degenerative condition 
and it may be, as described by the veteran, that this 
traumatic event, which happened while he was in the service, 
did lead to his subsequent and current spine condition.  

Lay statements submitted in early 2001 from the veteran's 
brother and a friend and business partner essentially relate 
that they were aware of the veteran's complaints of back pain 
ever since his return from active military service.  

The report of the veteran's September 2001 VA orthopedic 
examination, specifically conducted with the intention of 
determining the nature and origin of his back condition, 
notes that the examiner reviewed the veteran's entire claims 
file in conjunction with a personal medical evaluation of the 
veteran.  Following review of the record and examination of 
the veteran, the physician offered that the veteran has 
diffuse disc herniation, showing degeneration involving his 
mid thoracic to sacral spine.  Based on the report of the 
attack described by the veteran, and review of the subsequent 
in-service treatment the veteran received for the lower back 
injury, the examiner noted the veteran had been diagnosed 
with back strain.  The physician then offered that, if this 
in-service incident precipitated the veteran's back problems, 
the problems would have been in one specific area of the 
back, rather than in a diffuse pattern which is more 
consistent with the aging process.  Also, the diagnosis would 
have been more serious, such as a fracture; the claimed back 
injuries occurred more than 40 years ago and, if they were 
indeed the cause of his problems, he would have needed more 
medical treatment in the immediate and subsequent years 
thereafter.  In addition, the physician noted that the 
veteran had been examined in 1961 and had been found to have 
had a normal physical examination.  Based on review of the 
evidence and examination of the veteran, the physician opined 
that it is as likely as not that the current degenerative 
disc disease of the spine causing lower back pain was not 
caused by any events in the service.  

Analysis

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in-
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The veteran's service medical records confirm that he was 
seen on a number of occasions for complaints of back pain, 
for which he was treated with applied heat.  X-rays taken of 
the lumbosacral spine revealed no abnormality; the results of 
a spinal tap, conducted in August 1961 were normal; and the 
report of his separation physician examination notes that his 
back was normal.  It is not until many years later that the 
medical evidence shows treatment for back pain.  In 1974, he 
was seen and hospitalized following a fall in which he 
injured his back.  In 1980, he was treated for an industrial 
accident to his back for which he was disabled from his 
employment for some time.  Recent VA medical evaluation was 
conducted to determine the nature and etiology of his back 
complaints and, following review of the veteran's entire 
record and examination of the veteran, the physician offered 
that it was at least as likely as not that the veteran's 
currently diagnosed degenerative disc disease of the back was 
etiologically related to a disease or injury in service.  
Rather, the nature of the current back condition was more 
than likely related to the aging process.  

The Board finds that the veteran's currently diagnosed 
degeneration involving his mid thoracic to sacral spine was 
not incurred in active service.  Although he was treated in 
service for complaints of back pain, the condition was acute 
and transitory that had resolved by the time he was separated 
from active duty.  Further, degenerative changes in the back 
were not shown until many years following his separation from 
active duty service; hence, degenerative changes in the back 
were not shown until well-after the one-year presumptive 
period following his separation from active duty service.  
Although there is medical opinion offered by his private 
treating physician that the type of injury described by the 
veteran may have caused his current condition, that opinion 
was rendered after discussion with the veteran and not after 
review of the entire record.  Hence, the medical opinion of 
an etiological relationship to service was rendered based on 
the veteran's assertions; however, medical history provided 
by a veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Rather, 
the medical opinion rendered based on thorough review of the 
entire record, as well as examination of the veteran, was 
that the currently diagnosed back disorder was not 
etiologically related to the veteran's service or to any 
incident therein.  

While the veteran may well believe that his currently 
diagnosed back disorder is related to his active duty 
service, the Board would like to emphasize that it is the 
province of trained health care professionals to enter 
conclusions that require medical opinion, such as the 
diagnosis of a disability or, as in the case at hand, an 
opinion as to the etiology of that disability.  See  Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  A claim must be supported by 
evidence and sound medical principles, not just assertions.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

Under the circumstances, the Board finds that the veteran's 
back disorder was not incurred in or aggravated by his active 
duty service.  Hence, entitlement to service connection for 
such condition is not granted.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim that his current back 
disorder is related to service, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).

Increased Rating

The veteran's service medical records show that he was 
psychologically normal at entry into service.  Subsequently, 
he was referred for treatment complaining that his nerves 
were shot and fearful of his temper.  The impression was 
instability reaction, immaturity.  He later was referred for 
treatment of a somatization disorder and for an episode of 
anxiety.  A more serious emotional disorder was suspected in 
a referral for an emergency neuropsychiatric consultation 
because he was crying when he went for treatment of severe 
headaches.  While hospitalized and undergoing neurological 
evaluation, no psychopathology was shown.  However, medical 
note indicated that he was a somewhat impulsive individual 
who was inclined to lose his temper easily and not the kind 
of person who tended to keep feelings suppressed and 
repressed.  Acute situational maladjustment was offered.  At 
separation from service, he was found psychiatrically normal.  

Post-service, he underwent VA neurological evaluation in 
September 1964, during which the examiner noted he was 
impatient and highly irritable  Private and VA outpatient 
treatment and hospitalization records for various periods 
between 1964 and 1994 show that he was seen primarily for 
neurological complaints.  In January 1994, he was 
hospitalized in a VA facility for alcohol dependence, by 
history, adjustment disorder with depressed mood and mixed 
characterological disorder.  There were signs and symptoms of 
anxiety and depression.  

A December 1995 VA social survey found the veteran exhibiting 
anxiety, sleep disturbance, and poor judgment and logic.  He 
was reported as having financial and family relationship 
stressors, and that he had not worked since December 1992.  
VA psychiatric examination, also conducted in December 1995, 
noted complaints of depression, sleeplessness and anxiety.  
Examination found no indications of hallucinations or 
delusion; insight and judgment were poor; he was oriented; 
and taking prescribed medication, which made his depression 
and agitation better.  The diagnosis was dysthymic disorder 
and a GAF (Global Assessment of Functioning) score of 60 was 
assigned.  

On VA psychiatric examination in April 1996, the examiner 
reviewed the entire record, including the service medical 
records, and offered that the signs and symptoms noted in 
service most accurately reflected the veteran's currently 
diagnosed dysthymic disorder, which was manifested in 
findings showing anxiety, depression, and constricted affect.  
The thought processes were within normal limits and there was 
no homicidal or paranoid ideation; his attention and 
concentration were a bit attenuated; and he was fully 
oriented.  The diagnosis was dysthymic disorder, chronic and 
severe in nature, and a GAF score of 60 was assigned, noting 
that the GAF score during the past year was also 60.  

During the veteran's August 1996 personal hearing held before 
a hearing officer, the veteran's representative noted for the 
record that the veteran had become upset and presented with a 
confrontational attitude earlier in the day.  The veteran 
related that he had almost hit a policeman about a week 
prior.  He was taking prescribed medication for his dysthymic 
disorder, but had been without his medication for a few days 
prior to that incident and that he had an appointment at the 
VA in a few days to increase his medication.  He testified 
that he had lost the quality of life and his wife and mother 
attested to his explosive temper.  

Subsequent VA outpatient treatment report, also dated in 
August 1996, notes that the veteran was becoming increasingly 
more irritable, depressed, anxious, and exhibited more 
impairment in concentration.  He had experienced frequent 
irrational anger outbursts.  He denied suicidal thinking, 
hopelessness and appetite/sleep impairment.  On examination, 
affect was appropriate; he was cooperative; speech was 
coherent; and there was no formal thought disorder.  His 
medication was increased.  

The SSA records contain numerous medical records, both VA and 
private, which show that he had been employed as a freight 
conductor with the railroad system for seventeen years and 
had retired in 1982 because of chest-back and knee disorders 
due to industrial accidents.  He then worked as a truck 
driver until 1992, when he was laid off from work.  As of 
late 1992, he was considered disabled due to osteoarthritis 
of the left knee and, secondarily, because of affective 
disorder.  

The March 1998 VA psychiatric examination report notes that 
the veteran had not been employed since 1992 because of his 
osteoarthritis.  He related that his depressive symptoms 
appeared to be increasing; he had lost his desire to live and 
that he was having more severe mood shifts, which he 
attributed to his lack of sleep.  On examination, affect and 
demeanor were appropriate; no evidence of thought blocking; 
and no psychotic symptoms.  He was considered competent to 
handle VA funds.  The diagnosis was dysthymic disorder, 
moderate to severe.  A GAF (global assessment functioning) 
score of 54 was assigned.  

The report of the veteran's September 2001 VA psychiatric 
examination notes the examiner reviewed the entire record in 
conjunction with his evaluation of the veteran.  Based on his 
review, the physician related that the VA outpatient 
treatment records for 1998 through 2001 show that he was 
being treated for depression and that he had successfully 
complete an anger management program.  In December 1999, he 
had undergone VA psychiatric evaluation complaining of 
depression and suicidal ideation.  The diagnosis was major 
depressive disorder, with a GAF score of 50 assigned.  At the 
time of the September 2001 examination, he had been married 
twice and living with his wife in a good relationship.  He 
was unemployed, receiving Social Security disability benefits 
due to his back problem, and was his own payee for benefits.  
He reported that he was in constant distress; experiences 
melancholy, crying spells; decreased attention to his 
hygiene; significant dysphoria, irritability and social 
isolation.  On examination, his appearance, attitude and 
behaviors were within normal limits; attire was causal and 
appropriate; hygiene and grooming appeared to be good; 
sensorium was intact; cooperative; speech was markedly 
pressured, yet relevant, coherent and productive; thought 
processes were rational and goal-directed; no evidence of 
hallucinations or delusions; no evidence of specific 
obsessions, compulsions, phobias or ritualistic behaviors; he 
was oriented; there was difficulty with short-term memory and 
concentration; mood was depressed with some anxiety and 
irritability; and his affect was constricted.  The examiner 
offered that the veteran was experiencing a moderate-severe 
major depressive episode, to which he is prone, and chronic 
dysthymic disorder.  Also, even with treatment, the veteran's 
symptoms seemed to be worsening.  The physician opined that 
he believed the veteran's depression had significantly 
worsened since 1994, particularly in the last two to three 
years, such that there would be difficulty with regard to him 
maintaining himself adaptively in competitive work behaviors; 
however, his depression was closely tied into his medical 
conditions, particularly chronic pain, so that, if his 
medical problems were somehow to improve or remit, 
significant improvement would likely be noted with regard to 
his depression.  The diagnoses were major depressive episode, 
moderate-severe, and dysthymic disorder.  A GAF score of 48 
was assigned.  

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

Where the question for consideration is propriety of the 
initial evaluation assigned, as it is in this case, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson v. West, 12 
Vet. App.119, 126 (1999).  

At this point, the Board notes that the RO has considered the 
appropriateness of the initial evaluations under the original 
and revised rating criteria, in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  Likewise, the Board has considered the 
appropriateness of the initial rating for the psychiatric 
disability currently under consideration under the applicable 
criteria in conjunction with the submission of additional 
evidence at various times while the appeal was pending.  
Further, in the case where the law or regulations governing a 
claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary, and, in deciding such case, the Board 
must determine whether the previous or revised version is 
more favorable to the veteran.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas, 1 Vet. App. at 312-13 (1991).  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and only the earlier 
version of the regulation may be applied for the period prior 
to the effective date of the change.  See 38 U.S.C.A. 
§ 5110(g). see also VAOPGCPREC 3-2000 (2000).  

In the veteran's case, his dysthymic disorder is evaluated 
under the schedular criteria for evaluating psychiatric 
disabilities.  By regulatory amendment effective November 7, 
1996, substantive changes were made to that criteria, as set 
forth at 38 C.F.R. §§ 4.125-4.132.  

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Inasmuch as the RO has appropriately considered the veteran's 
claim under the former and revised criteria, there is no 
prejudice to him in the Board doing likewise and applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, dysthymic disorder was evaluated 
using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, DC 9405 
(1996).  Under this formula, a 10 percent evaluation was 
assigned where the medical evidence revealed criteria that 
were less than the criteria for the 30 percent evaluation, 
but which showed emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

A 30 percent evaluation was assigned where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, with psychoneurotic 
symptoms resulting in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite impairment.  The term "definite" has been defined 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994); 
see also Hood v. Brown, 4 Vet. App. 301 (1993).  

A 50 percent rating required a showing that the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  38 C.F.R. 
§ 4.132 (1996).  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.  These criteria represented three 
independent bases for granting a 100 percent evaluation.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Under the revised criteria, set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9433 (2002), a 10 percent evaluation is 
assigned for dysthymic disorder where there is occupational 
and social impairment due to mild or transient symptoms, 
which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, 
or symptoms controlled by continuous medication.  

A 30 percent evaluation is assigned where there is 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, and recent events).  See 38 
C.F.R. § 4.130 (2002).  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than one a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as: 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.  

Medical evidence shows that, effective from the time of the 
grant of service connection for dysthymic disorder, March 
1998, his disability is appropriately rated as 30 percent 
disabling.  Under the criteria in effect prior to November 7, 
1996, there was definite impairment in his ability to 
establish and maintain effective and wholesome relationships 
with psychoneurotic symptoms resulting in initiative, 
flexibility, efficiency and reliability levels, resulting in 
a degree of social and industrial inadaptability that was 
more than moderate but less than rather large.  Prior to his 
March 1998 VA examination, the veteran's GAF score was 
consistently noted as 60.  While the veteran had earlier been 
found eligible for SSA disability benefits, the primary 
disabilities leading to this conclusion were orthopedic in 
nature.  It as not shown at any time prior to March 1, 1998 
that the dysthymic disorder included symptoms that met the 
criteria for a higher award.  Therefore, prior to March 1, 
1998, a 30 percent rating, and no more, was justified.

Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), GAF scores between 51 and 60 denote 
moderate symptoms or moderate difficulty in social, 
occupation, or school functioning.  A GAF score of 60 is at 
the upper limits of moderate severity.  

The results of the veteran's March 1998 VA psychiatric 
examination show that the dysthymic disorder symptoms had 
begun to worsen.  At that time, he reported increased 
depression, loosing his desire to live, and increased mood 
shifts.  A GAF of 50 was assigned.  GAF scores between 41 and 
50 denote serious symptoms or any serious impairment in 
social, occupational, or school functioning.  A GAF score of 
50 is at the upper limit of serious symptoms.  By September 
2001, he reported being in constant distress.  However, 
examination revealed normal appearance, attitude, behavior, 
and good hygiene.  A GAF score of 48 was assigned, again a 
score at the upper limits of serious symptoms, although the 
examining physician noted that the veteran's level of 
personal and social adjustment presented a moderate to severe 
impairment.  Under the circumstances, effective from the time 
of his March 1998 VA psychiatric examination that medically 
indicated a worsening of his condition, a 50 percent 
disability rating is entirely appropriate and fully comports 
with both the schedular criteria in effect prior to and 
effective November 7, 1996.  In the absence of medical 
findings of greater severity, which the September 2001 
psychiatrist specifically noted were not present, a 
disability rating in excess of 50 percent under either 
criteria is not warranted.  

The Board notes that there is no indication that the 
schedular criteria are inadequate to evaluate the veteran's 
dysthymic disorder at any stage under consideration.  
Further, the degrees of disability specified under the rating 
schedule generally are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  See 38 C.F.R. § 4.2.  Under the 
circumstances, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. App. at 338-39; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.  

Both the RO and the Board have considered the appropriateness 
of the initial rating for the veteran's psychiatric disorder 
under the applicable criteria in conjunction with the 
submission of additional evidence at various times while the 
appeal was pending.  See Fenderson, 12 Vet. App. at 126.  


ORDER

Service connection for low back disorder is denied.  

As the assignment of a 30 percent rating since the grant of 
service connection for dysthymic disorder through March 1, 
1998, was proper, a higher rating is denied.  

As the assignment of a 50 percent rating for dysthymic 
disorder, effective March 2, 1998, was proper, a higher 
rating is denied.  



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

